UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: May 31, 2011 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended May 31, 2011 SEC 30-day Average annual total returns (%) Cumulative total returns (%) SEC 30-day yield (%) with maximum sales charge (POP) with maximum sales charge (POP) yield (%) unsubsidized 1 as of as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-11 5-31-11 Class A 4.39 6.22 5.38 4.39 35.19 68.85 4.16 4.12 Class B 3.48 6.09 5.23 3.48 34.39 66.49 3.60 3.57 Class C 7.48 6.40 5.07 7.48 36.40 64.02 3.60 3.56 Class I 9.71 7.58 6.29 9.71 44.08 84.03 4.76 4.64 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial Highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-11 for Class A, Class B, Class C and Class I shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. The expense ratios are as follows: Class A Class B Class C Class I Net (%) 0.98 1.73 1.73 0.57 Gross (%) 1.10 1.85 1.85 0.66 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1–800–225–5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Investment Grade Bond Fund | Annual report Class B Class C Class I Start date 5-31-01 5-31-01 5-31-01 NAV $16,649 $16,402 $18,403 POP $16,649 $16,402 $18,403 Index $17,599 $17,599 $17,599 The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 Unsubsidized yield reflects what the yield would have been without the effects of reimbursements and waivers. 2 For certain types of investors as described in the Fund’s Class I shares prospectus. 3 12-31-91 is the inception date for the Class A shares. The inception date for Class I shares is 7-28-03. The returns prior to this date are those of Class A shares that have been recalculated to apply the fees and expenses of Class I shares. 4 NAV represents net asset value and POP represents public offering price. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Annual report | Investment Grade Bond Fund 7 Management’s discussion of Fund performance By John Hancock Asset management (formerly MFC Global Investment Management (U.S.), LLC) 1 The bond market performed well for the year ended May 31, 2011, with higher-risk, lower-quality assets producing the strongest returns despite shifting expectations for economic growth. At the beginning and very end of the period, worries about an economic slowdown pushed investors toward safer-haven sectors, benefiting U.S. Treasuries. Much of the time in between, however, higher-risk assets — including high-yield bonds and investment-grade corporate securities — took the lead, as low interest rates and signs of an improving economy motivated investors to take on more risk for higher returns. The government’s renewed efforts to stimulate economic growth, further bolstered investor confidence. Over the 12-month period, yields on the 10-year Treasury fluctuated widely, but ended the period at 3.06%, just shy of where they had started. For the 12 months ended May 31, 2011, John Hancock Investment Grade Bond Fund’s Class A shares returned 9.29% at net asset value. By comparison, the Fund’s benchmark, the Barclays Capital U.S. Aggregate Bond Index, gained 5.84%, while the Morningstar, Inc. intermediate term bond fund category returned an average 7.40%. The Fund benefited from having more exposure than the index to higher-risk assets, particularly investment-grade corporate bonds and commercial mortgage-backed securities (CMBS). A bias toward lower-rated (A and BBB) corporate securities and an overweight in the financials sector also were helpful. Top contributors included junior debt issued by Rabobank Nederland NV, one of the world’s strongest banks, and BBB-rated bonds from insurer Lincoln National Corp. CMBS — which are bonds issued for large commercial projects, such as office parks and shopping malls — benefited as hiring started to pick up, fueling both increased demand for office space and more spending by consumers. The Fund further benefited from a sizable stake in agency and non-agency mortgage bonds, which produced solid returns, and a large underweight in Treasuries, which lagged other bond sectors. This commentary reflects the views of the portfolio managers through the end of the Fund’s period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The major risk factors in the Fund’s performance are interest-rate and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Fund’s average maturity will make it more sensitive to interest-rate risk. Investments in higher-yielding, lower-rated securities involve additional risks as these securities include a higher risk of default and loss of principal. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 1 Manulife Asset Management (US) LLC is doing business as John Hancock Asset Management. 8 Investment Grade Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2010 with the same investment held until May 31, 2011. Account value Ending value Expenses paid during on 12-1-10 on 5-31-11 period ended 5-31-11 1 Class A $1,000.00 $1,040.10 $4.98 Class B 1,000.00 1,036.20 8.78 Class C 1,000.00 1,036.20 8.78 Class I 1,000.00 1,042.20 2.90 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2011, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Investment Grade Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2010, with the same investment held until May 31, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-10 on 5-31-11 period ended 5-31-11 1 Class A $1,000.00 $1,020.00 $4.94 Class B 1,000.00 1,016.30 8.70 Class C 1,000.00 1,016.30 8.70 Class I 1,000.00 1,022.10 2.87 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 0.98%, 1.73%, 1.73% and 0.57% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Investment Grade Bond Fund | Annual report Portfolio summary Portfolio Composition 1 U.S. Government & Agency Obligations 39% U.S. Government Agency Collateralized Mortgage Obligations 2% Corporate Bonds 34% Municipal Bonds 1% Collateralized Mortgage Obligations 14% Convertible Bonds 1% Asset-Backed Securities 4% Short-Term Investments & Other 3% Capital Preferred Securities 2% Sector Composition U.S. Government & Agency Obligations 41% Materials 2% Financials 22% Utilities 2% Collateralized Mortgage Obligations 14% Consumer Staples 1% Asset-Backed Securities 4% Health Care 1% Energy 3% Municipal Bonds 1% Industrials 3% Telecommunication Services 1% Consumer Discretionary 2% Short-Term Investments & Other 3% Quality Composition U.S. Government & Agency Obligations 41% BB 3% AAA 6% B 1% AA 7% CCC & Below 2% A 12% Short-Term Investments & Other 3% BBB 25% 1 As a percentage of net assets on 5-31-11. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 3 Ratings are from Moody’s Investor Services, Inc. If not available, we have used S&P ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available. They may have internal ratings similar to those shown. All are as of 5-31-11 and do not reflect subsequent downgrades, if any. Annual report | Investment Grade Bond Fund 11 Fund’s investments As of 5-31-11 Maturity Rate (%) date Par value Value U.S. Government & Agency Obligations 38.54% (Cost $60,091,770) U.S. Government 9.91% U.S. Treasury Bond 4.750 02-15-41 $4,210,000 4,596,794 Bond 4.375 05-15-40 185,000 190,001 Note 3.125 05-15-21 1,775,000 1,786,094 Note 2.125 02-29-16 1,550,000 1,589,477 Note (L) 2.000 01-31-16 2,620,000 2,675,266 Note 2.000 04-30-16 3,105,000 3,156,170 Note 0.750 12-15-13 1,195,000 1,198,828 Strip Zero 11-15-30 1,155,000 494,793 U.S. Government Agency 28.63% Federal Home Loan Mortgage Corp. 30 Yr Pass Thru Ctf 6.500 06-01-37 39,972 45,002 30 Yr Pass Thru Ctf 6.500 10-01-37 75,589 85,103 30 Yr Pass Thru Ctf 6.500 11-01-37 154,212 173,693 30 Yr Pass Thru Ctf 6.500 12-01-37 70,165 78,996 30 Yr Pass Thru Ctf 6.500 12-01-37 46,664 52,537 30 Yr Pass Thru Ctf 6.500 02-01-38 29,538 33,269 30 Yr Pass Thru Ctf 6.500 03-01-38 141,978 159,847 30 Yr Pass Thru Ctf 6.500 04-01-38 81,835 92,135 30 Yr Pass Thru Ctf 6.500 04-01-39 2,501,704 2,816,567 30 Yr Pass Thru Ctf 6.500 09-01-39 118,856 133,815 30 Yr Pass Thru Ctf 5.000 03-01-41 1,708,793 1,817,546 30 Yr Pass Thru Ctf 4.000 08-01-40 960,035 967,128 30 Yr Pass Thru Ctf 4.000 09-01-40 666,202 671,124 Federal National Mortgage Association 15 Yr Pass Thru Ctf 4.500 03-01-26 1,406,685 1,492,681 15 Yr Pass Thru Ctf 4.000 01-01-24 431,079 452,338 15 Yr Pass Thru Ctf 4.000 07-01-24 2,307,930 2,418,141 15 Yr Pass Thru Ctf 4.000 07-01-24 2,451,918 2,569,005 30 Yr Pass Thru Ctf 6.500 09-01-36 345,177 389,686 30 Yr Pass Thru Ctf 6.500 09-01-37 524,417 592,038 30 Yr Pass Thru Ctf 6.500 01-01-39 3,078,570 3,471,689 30 Yr Pass Thru Ctf 6.500 03-01-39 129,809 146,527 30 Yr Pass Thru Ctf 6.500 06-01-39 880,718 994,282 30 Yr Pass Thru Ctf 6.000 02-01-37 1,658,788 1,829,159 30 Yr Pass Thru Ctf (P) 5.850 03-01-14 1,087 1,146 30 Yr Pass Thru Ctf (P) 5.850 06-01-14 6,302 6,646 30 Yr Pass Thru Ctf 5.500 09-01-34 2,488,926 2,708,984 30 Yr Pass Thru Ctf 5.500 02-01-36 3,000,074 3,262,513 30 Yr Pass Thru Ctf 5.500 12-01-36 3,902,160 4,236,195 12 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value U.S. Government Agency (continued) Federal National Mortgage Association 30 Yr Pass Thru Ctf 5.000 TBA $1,430,000 $1,522,183 30 Yr Pass Thru Ctf 5.000 11-01-33 1,201,334 1,285,674 30 Yr Pass Thru Ctf 5.000 09-01-40 2,698,071 2,872,736 30 Yr Pass Thru Ctf 4.000 10-01-40 3,721,341 3,756,829 Government National Mortgage Association 15 Yr Pass Thru Ctf 7.500 04-15-13 4,703 4,805 30 Yr Pass Thru Ctf 4.500 02-15-39 1,833,480 1,941,820 30 Yr Pass Thru Ctf 4.500 03-15-39 2,088,066 2,211,450 Corporate Bonds 34.50% (Cost $50,040,109) Consumer Discretionary 2.40% Auto Components 0.16% BorgWarner, Inc. 5.750 11-01-16 $230,000 251,844 Automobiles 0.31% Hyundai Capital Services, Inc. (S) 6.000 05-05-15 270,000 296,836 Hyundai Capital Services, Inc. (S) 4.375 07-27-16 185,000 190,204 Hotels, Restaurants & Leisure 0.20% Seminole Indian Tribe of Florida (S) 6.535 10-01-20 315,000 323,064 Internet & Catalog Retail 0.21% Expedia, Inc. 5.950 08-15-20 335,000 335,000 Media 1.52% CBS Corp. 7.875 07-30-30 360,000 436,208 DIRECTV Holdings LLC/DIRECTV Financing Company, Inc. 6.350 03-15-40 165,000 177,246 Grupo Televisa SA 6.625 01-15-40 205,000 223,147 News America Holdings, Inc. 9.500 07-15-24 600,000 835,117 News America, Inc. (S) 6.150 02-15-41 165,000 169,257 Time Warner Cable, Inc. 6.750 07-01-18 330,000 383,636 United Business Media, Ltd. (S) 5.750 11-03-20 180,000 180,249 Consumer Staples 0.82% Food & Staples Retailing 0.35% CVS Caremark Corp. (6.302% to 6-1-12, then 3 month LIBOR + 2.065%) 6.302 06-01-37 560,000 554,400 Food Products 0.34% Archer-Daniels-Midland Company 5.765 03-01-41 150,000 162,036 Bunge Ltd. Finance Corp. 8.500 06-15-19 205,000 251,797 Bunge Ltd. Finance Corp. 4.100 03-15-16 120,000 124,822 Tobacco 0.13% Lorillard Tobacco Company 6.875 05-01-20 175,000 194,891 Energy 2.97% Gas Utilities 0.23% DCP Midstream LLC (S) 9.750 03-15-19 275,000 364,568 Oil, Gas & Consumable Fuels 2.74% Energy Transfer Partners LP 9.700 03-15-19 215,000 286,210 Enterprise Products Operating LLC 6.650 04-15-18 565,000 662,143 See notes to financial statements Annual report | Investment Grade Bond Fund 13 Maturity Rate (%) date Par value Value Oil, Gas & Consumable Fuels (continued) Enterprise Products Operating LLC 6.500 01-31-19 $475,000 $553,445 Kerr-McGee Corp. 6.950 07-01-24 545,000 629,591 Kinder Morgan Energy Partners LP 7.750 03-15-32 115,000 139,959 Marathon Petroleum Corp. (S) 6.500 03-01-41 170,000 182,436 Motiva Enterprises LLC (S) 6.850 01-15-40 165,000 196,643 NuStar Logistics LP 7.650 04-15-18 305,000 364,924 NuStar Logistics LP 4.800 09-01-20 150,000 153,705 Spectra Energy Capital LLC 6.200 04-15-18 185,000 210,990 TransCanada Pipelines, Ltd. (6.350% to 5-15-17, then 3 month LIBOR + 2.210%) 6.350 05-15-67 295,000 301,361 Williams Partners LP/Williams Partners Finance Corp. 7.250 02-01-17 545,000 655,676 Financials 19.73% Capital Markets 2.38% Credit Suisse AG (3 month LIBOR + 0.690% to 5-15-17, then 3 month LIBOR + 1.690%) (Q) 0.951 05-15-17 430,000 349,801 Credit Suisse New York 5.300 08-13-19 260,000 284,273 Credit Suisse New York 4.375 08-05-20 390,000 395,642 Jefferies Group, Inc. 8.500 07-15-19 105,000 127,308 Jefferies Group, Inc. 6.875 04-15-21 530,000 582,810 Macquarie Bank, Ltd. (S) 6.625 04-07-21 155,000 158,386 Macquarie Group, Ltd. (S) 6.000 01-14-20 225,000 231,812 Morgan Stanley 7.300 05-13-19 315,000 362,746 Morgan Stanley 5.750 01-25-21 85,000 88,898 The Goldman Sachs Group, Inc. 6.750 10-01-37 605,000 607,896 The Goldman Sachs Group, Inc. 6.150 04-01-18 520,000 570,146 Commercial Banks 3.32% Abbey National Treasury Services PLC 4.000 04-27-16 230,000 231,234 Banco de Credito del Peru (S) 4.750 03-16-16 105,000 103,556 Barclays Bank PLC (S) 6.050 12-04-17 175,000 188,658 Barclays Bank PLC 5.140 10-14-20 205,000 200,638 BBVA Bancomer SA (S) 6.500 03-10-21 285,000 287,381 BNP Paribas 5.000 01-15-21 260,000 265,205 BPCE SA (12.500% to 9-30-19, then 3 month LIBOR + 12.980%) (Q)(S) 12.500 09-30-19 157,000 185,224 Chuo Mitsui Trust & Banking Company, Ltd. (5.506% to 4-15-15, then 3 month LIBOR + 2.490%) (Q)(S) 5.506 04-15-15 370,000 377,400 Commonwealth Bank of Australia (S) 5.000 03-19-20 320,000 337,390 First Tennessee Bank NA 5.050 01-15-15 245,000 257,305 ICICI Bank, Ltd. (S) 5.750 11-16-20 305,000 304,945 Lloyds TSB Bank PLC 6.375 01-21-21 270,000 285,765 National City Bank (P) 0.623 06-07-17 400,000 376,473 Regions Financial Corp. 7.750 11-10-14 290,000 317,927 Regions Financial Corp. (P) 0.479 06-26-12 170,000 165,340 Santander Holdings USA, Inc. 4.625 04-19-16 70,000 72,050 Santander Issuances SA (6.500% to 11-15-14, then 3 month LIBOR + 3.920%) (S) 6.500 08-11-19 300,000 317,414 The Royal Bank of Scotland PLC 4.875 03-16-15 200,000 210,184 14 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Commercial Banks (continued) Wachovia Bank NA 6.600 01-15-38 $445,000 $513,477 Wachovia Bank NA 5.850 02-01-37 235,000 246,434 Consumer Finance 0.93% American Express Company 7.000 03-19-18 250,000 300,237 Capital One Financial Corp. 6.150 09-01-16 415,000 463,993 Discover Bank 7.000 04-15-20 180,000 205,186 Discover Financial Services 10.250 07-15-19 375,000 500,054 Diversified Financial Services 6.24% Bank of America Corp. 6.500 08-01-16 200,000 226,258 Bank of America Corp. 5.650 05-01-18 400,000 427,294 Bank of America NA 6.000 10-15-36 250,000 254,905 Bank of America NA 5.300 03-15-17 95,000 100,450 Beaver Valley Funding 9.000 06-01-17 708,000 769,242 Citigroup, Inc. 6.125 11-21-17 450,000 506,872 Citigroup, Inc. 5.850 12-11-34 215,000 220,820 Crown Castle Towers LLC (S) 6.113 01-15-20 250,000 274,952 Crown Castle Towers LLC (S) 4.883 08-15-20 530,000 537,152 General Electric Capital Corp. 6.000 08-07-19 245,000 274,402 General Electric Capital Corp. 5.625 05-01-18 510,000 563,914 General Electric Capital Corp. 5.300 02-11-21 135,000 141,793 General Electric Capital Corp. 4.375 09-16-20 220,000 219,208 General Electric Capital Corp. (P) 0.741 08-15-36 360,000 290,013 GTP Towers Issuer LLC (S) 4.436 02-15-15 305,000 318,396 Harley-Davidson Funding Corp. (S) 6.800 06-15-18 170,000 193,544 Harley-Davidson Funding Corp. (S) 5.750 12-15-14 165,000 179,975 JPMorgan Chase & Company 6.000 01-15-18 510,000 575,658 JPMorgan Chase & Company 3.700 01-20-15 175,000 183,364 JPMorgan Chase & Company, Series 1 (7.900% to 4-30-18, then 3 month LIBOR + 3.470%) (Q) 7.900 04-30-18 390,000 429,534 Merrill Lynch & Company, Inc. 7.750 05-14-38 555,000 651,440 Merrill Lynch & Company, Inc. 6.875 04-25-18 510,000 581,208 Rabobank Nederland NV (11.000% to 6-30-19, then 3 month LIBOR + 10.868%) (Q)(S) 11.000 06-30-19 904,000 1,176,827 The Bear Stearns Companies LLC 7.250 02-01-18 435,000 521,878 USB Realty Corp. (6.091% to 1-15-12, then 3 month LIBOR + 1.147%) (Q)(S) 6.091 01-15-12 300,000 260,250 Insurance 3.54% Aflac, Inc. 8.500 05-15-19 250,000 310,069 Aflac, Inc. 6.900 12-17-39 145,000 159,082 AON Corp. 8.205 01-01-27 205,000 240,347 AXA SA (6.379% to 12-14-36, then 3 month LIBOR + 2.256%) (Q)(S) 6.379 12-14-36 155,000 142,213 Chubb Corp. (6.375% until 4-15-17, then 3 month LIBOR + 2.250%) 6.375 03-29-67 200,000 212,000 CNA Financial Corp. 7.250 11-15-23 325,000 371,297 CNA Financial Corp. 6.500 08-15-16 165,000 185,901 Hartford Financial Services Group, Inc. 6.625 03-30-40 140,000 149,504 Hartford Financial Services Group, Inc. 6.300 03-15-18 280,000 309,518 See notes to financial statements Annual report | Investment Grade Bond Fund 15 Maturity Rate (%) date Par value Value Insurance (continued) Liberty Mutual Group, Inc. (S) 5.000 06-01-21 $195,000 $191,686 Lincoln National Corp. 8.750 07-01-19 220,000 284,760 Lincoln National Corp. 7.000 06-15-40 100,000 117,385 Lincoln National Corp. (6.050% to 4-20-17, then 3 month LIBOR + 2.040%) 6.050 04-20-67 325,000 318,500 Massachusetts Mutual Life Insurance Company (S) 8.875 06-01-39 135,000 194,605 MetLife, Inc. 10.750 08-01-39 100,000 141,760 New York Life Insurance Company (S) 6.750 11-15-39 215,000 254,711 Teachers Insurance & Annuity Association of America (S) 6.850 12-16-39 385,000 455,013 Unum Group 7.125 09-30-16 275,000 320,155 UnumProvident Finance Company PLC (S) 6.850 11-15-15 380,000 430,221 W.R. Berkley Corp. 5.600 05-15-15 230,000 249,595 Willis Group Holdings PLC 5.750 03-15-21 210,000 217,902 Willis North America, Inc. 7.000 09-29-19 305,000 345,423 Real Estate Investment Trusts 3.32% BioMed Realty LP 6.125 04-15-20 80,000 86,525 Brandywine Operating Partnership LP 7.500 05-15-15 220,000 253,099 CommonWealth REIT 6.650 01-15-18 280,000 316,001 Dexus Property Group (S) 7.125 10-15-14 310,000 350,410 Duke Realty LP 8.250 08-15-19 195,000 240,184 Duke Realty LP 6.750 03-15-20 305,000 349,475 Goodman Funding Pty, Ltd. (S) 6.375 04-15-21 390,000 406,575 HCP, Inc. 6.300 09-15-16 215,000 244,092 HCP, Inc. 5.375 02-01-21 430,000 451,378 Health Care REIT, Inc. 6.200 06-01-16 245,000 274,216 Health Care REIT, Inc. 4.950 01-15-21 260,000 257,009 Healthcare Realty Trust, Inc. 6.500 01-17-17 345,000 392,602 Mack-Cali Realty LP 7.750 08-15-19 230,000 283,429 Post Apartment Homes LP 4.750 10-15-17 115,000 117,122 Simon Property Group LP 10.350 04-01-19 230,000 324,643 Ventas Realty LP/Ventas Capital Corp. 4.750 06-01-21 235,000 234,223 Vornado Realty LP 4.250 04-01-15 440,000 461,247 WEA Finance LLC/WT Finance Australia Pty, Ltd. (S) 6.750 09-02-19 185,000 215,450 Health Care 0.90% Health Care Providers & Services 0.29% Medco Health Solutions, Inc. 7.125 03-15-18 385,000 462,666 Life Sciences Tools & Services 0.09% Bio-Rad Laboratories, Inc. 4.875 12-15-20 140,000 142,100 Pharmaceuticals 0.52% Hospira, Inc. 6.050 03-30-17 320,000 365,582 Schering-Plough Corp. 6.000 09-15-17 385,000 456,781 Industrials 2.58% Aerospace & Defense 0.16% Embraer Overseas, Ltd. 6.375 01-15-20 240,000 259,800 16 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Airlines 1.17% Continental Airlines 1998-1 Class A Pass Through Trust 6.648 09-15-17 $116,625 $123,331 Continental Airlines 1999-1 Class A Pass Through Trust 6.545 02-02-19 124,947 131,669 Continental Airlines 2007-1 Class A Pass Through Trust 5.983 04-19-22 312,516 321,516 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821 08-10-22 400,298 416,309 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200 07-02-18 158,127 162,871 Delta Air Lines 2011-1 Class A Pass Through Trust 5.300 04-15-19 140,000 140,350 Northwest Airlines 2002-1 Class G-2 Pass Through Trust 6.264 11-20-21 352,401 358,145 Northwest Airlines 2007-1 Class A Pass Through Trust 7.027 11-01-19 196,137 200,060 Building Products 0.38% Voto-Votorantim Overseas Trading Operations NV (S) 6.625 09-25-19 285,000 299,963 Voto-Votorantim, Ltd. (S) 6.750 04-05-21 285,000 302,442 Commercial Services & Supplies 0.15% International Lease Finance Corp. (S) 7.125 09-01-18 220,000 240,900 Industrial Conglomerates 0.37% Odebrecht Finance, Ltd. (S) 6.000 04-05-23 210,000 210,630 Textron, Inc. 5.600 12-01-17 340,000 367,053 Machinery 0.12% Pentair, Inc. 5.000 05-15-21 180,000 181,820 Transportation Infrastructure 0.23% Asciano Finance, Ltd. (S) 4.625 09-23-20 375,000 366,466 Materials 2.44% Chemicals 0.36% Braskem Finance, Ltd. (S) 7.000 05-07-20 305,000 335,348 Incitec Pivot Finance LLC (S) 6.000 12-10-19 215,000 232,054 Metals & Mining 1.59% Alcoa, Inc. 5.400 04-15-21 155,000 158,804 Allegheny Technologies, Inc. 9.375 06-01-19 185,000 241,509 Allegheny Technologies, Inc. 5.950 01-15-21 90,000 98,618 ArcelorMittal 9.850 06-01-19 240,000 309,107 ArcelorMittal 6.750 03-01-41 165,000 166,354 Cliffs Natural Resources, Inc. 6.250 10-01-40 175,000 178,788 Gerdau Trade, Inc. (S) 5.750 01-30-21 240,000 240,600 Teck Resources, Ltd. 10.750 05-15-19 695,000 885,222 Vale Overseas, Ltd. 6.875 11-10-39 220,000 243,355 Paper & Forest Products 0.49% International Paper Company 9.375 05-15-19 255,000 335,045 International Paper Company 7.950 06-15-18 360,000 438,629 See notes to financial statements Annual report | Investment Grade Bond Fund 17 Maturity Rate (%) date Par value Value Telecommunication Services 0.97% Diversified Telecommunication Services 0.61% BellSouth Corp. 6.550 06-15-34 $250,000 276,886 BellSouth Telecommunications, Inc. 6.300 12-15-15 279,494 299,684 Telecom Italia Capital SA 7.721 06-04-38 155,000 165,812 Telecom Italia Capital SA 7.200 07-18-36 220,000 223,704 Wireless Telecommunication Services 0.36% America Movil SAB de CV 5.000 03-30-20 255,000 269,861 SBA Tower Trust (S) 5.101 04-15-17 280,000 291,900 Utilities 1.69% Electric Utilities 1.01% Comision Federal De Electricidad (S) 4.875 05-26-21 195,000 193,781 Commonwealth Edison Company 5.800 03-15-18 330,000 374,350 FPL Energy National Wind LLC (S) 5.608 03-10-24 165,279 168,921 Israel Electric Corp., Ltd. (S) 7.250 01-15-19 200,000 217,865 ITC Holdings Corp. (S) 5.500 01-15-20 285,000 308,286 PNPP II Funding Corp. 9.120 05-30-16 119,000 133,638 W3A Funding Corp. 8.090 01-02-17 201,046 202,442 Independent Power Producers & Energy Traders 0.31% Allegheny Energy Supply Company LLC (S) 5.750 10-15-19 305,000 320,421 Exelon Generation Company LLC 6.250 10-01-39 165,000 171,375 Multi-Utilities 0.37% Integrys Energy Group, Inc. (6.110% to 12-1-16, then 3 month LIBOR + 2.120%) 6.110 12-01-66 395,000 391,050 Wisconsin Energy Corp. (6.250% to 5-15-17, then 3 month LIBOR + 2.113%) 6.250 05-15-67 195,000 197,438 Convertible Bonds 0.66% (Cost $375,000) Industrials 0.66% Machinery 0.66% Ingersoll-Rand Company, Ltd. 4.500 04-15-12 $375,000 1,046,719 Municipal Bonds 1.04% (Cost $1,646,370) California 0.11% State of California 7.600 11-01-40 $145,000 171,851 Texas 0.93% University of Texas 4.794 08-15-46 1,500,000 1,469,895 Collateralized Mortgage Obligations 16.16% (Cost $26,355,864) Commercial & Residential 13.62% American Tower Trust Series 2007-1A, Class C (S) 5.615 04-15-37 $450,000 480,993 Series 2007-1A, Class D (S) 5.957 04-15-37 420,000 448,151 18 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Commercial & Residential (continued) Banc of America Commercial Mortgage, Inc. Series 2005-4, Class A5A 4.933 07-10-45 $1,500,000 $1,613,378 Series 2006-2, Class AM (P) 5.769 05-10-45 355,000 375,438 Series 2006-4, Class AM 5.675 07-10-46 355,000 367,254 Series 2006-3, Class A4 (P) 5.889 07-10-44 445,000 490,902 Bear Stearns Commercial Mortgage Securities, Inc. Series 2006-PW14, Class D (S) 5.412 12-11-38 320,000 189,883 Citigroup/Deutsche Bank Commercial Mortgage Trust Series 2005-CD1, Class C (P) 5.220 07-15-44 185,000 171,301 Commercial Mortgage Pass Through Certificates Series 2007-C9, Class A4 (P) 5.815 12-10-49 820,000 914,322 Countrywide Alternative Loan Trust Series 2006-OA12, Class X IO 2.654 09-20-46 6,867,854 445,906 First Horizon Alternative Mortgage Securities Series 2004-AA5, Class B1 (P) 2.353 12-25-34 755,322 98,581 GMAC Mortgage Loan Trust Series 2004-AR2, Class 3A (P) 3.401 08-19-34 553,399 513,552 Greenwich Capital Commercial Funding Corp. Series 2006-GG7, Class AM (P) 5.881 07-10-38 355,000 373,733 Series 2007-GG9, Class C (P) 5.550 03-10-39 230,000 164,179 Series 2007-GG9, Class A4 5.444 03-10-39 735,000 796,036 GSR Mortgage Loan Trust Series 2005-AR6, Class 3A1 (P) 2.717 09-25-35 508,529 453,101 Series 2004-9, Class B1 (P) 3.479 08-25-34 299,180 114,772 Series 2006-AR1, Class 3A1 (P) 5.075 01-25-36 582,950 523,381 Harborview Mortgage Loan Trust Series 2005-11, Class X IO 2.264 08-19-45 1,998,405 93,827 Series 2005-2, Class X IO 2.364 05-19-35 9,821,661 521,687 Series 2005-8, Class 1X IO 2.378 09-19-35 2,531,738 129,783 IndyMac Index Mortgage Loan Trust Series 2004-AR13, Class B1 5.296 01-25-35 204,558 21,467 Series 2005-AR18, Class 1X IO 2.212 10-25-36 5,133,404 256,670 Series 2005-AR18, Class 2X IO 1.896 10-25-36 6,760,853 338,043 Series 2005-AR5, Class B1 (P) 2.638 05-25-35 250,641 4,497 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2006-LDP7, Class AM (P) 5.870 04-15-45 515,000 541,049 Series 2007-CB18, Class A4 5.440 06-12-47 725,000 788,612 Series 2005-LDP3, Class A4B (P) 4.996 08-15-42 1,000,000 1,062,405 JPMorgan Mortgage Trust Series 2006-A7, Class 2A5 (P) 5.554 01-25-37 194,273 12,607 LB–UBS Commercial Mortgage Trust Series 2006-C6, Class AM 5.413 09-15-39 765,000 801,541 Series 2007-C1, Class AM 5.455 02-15-40 510,000 520,043 Series 2006-C4, Class A4 (P) 5.877 06-15-38 620,000 692,871 Series 2007-C2, Class A3 5.430 02-15-40 770,000 834,320 Merrill Lynch/Countrywide Commercial Mortgage Trust Series 2006-2, Class A4 (P) 5.902 06-12-46 735,000 819,669 See notes to financial statements Annual report | Investment Grade Bond Fund 19 Maturity Rate (%) date Par value Value Commercial & Residential (continued) MLCC Mortgage Investors, Inc. Series 2006-3, Class 2A1 (P) 5.342 10-25-36 $542,121 $507,657 Series 2007-3, Class M1 (P) 5.410 09-25-37 141,322 90,265 Series 2007-3, Class M2 (P) 5.410 09-25-37 54,355 32,108 Series 2007-3, Class M3 (P) 5.410 09-25-37 36,237 15,866 Morgan Stanley Capital I Series 2007-IQ13, Class A4 5.364 03-15-44 730,000 780,993 Series 2008-HQ8, Class AM (P) 5.462 03-12-44 705,000 748,831 Provident Funding Mortgage Loan Trust Series 2005-1, Class B1 (P) 2.669 05-25-35 198,771 40,938 Structured Asset Securities Corp. Series 2003-6A, Class B1 (P) 2.752 03-25-33 248,205 169,630 Thornburg Mortgage Securities Trust Series 2004-1, Class II2A (P) 1.779 03-25-44 553,563 503,402 WaMu Mortgage Pass Through Certificates Series 2004-AR13, Class X IO 1.499 11-25-34 7,760,702 329,627 Series 2005-AR1, Class X IO 1.630 01-25-45 11,984,092 529,790 Series 2005-AR12, Class 1A2 (P) 2.724 10-25-35 190,473 186,217 Series 2005-AR19, Class B1 (P) 0.894 12-25-45 285,687 49,892 Series 2005-AR4, Class B1 (P) 2.585 04-25-35 929,289 243,017 Series 2005-AR8, Class X IO 1.765 07-25-45 10,032,605 507,333 Series 2006-AR4, Class 1A1B (P) 1.235 05-25-46 278,565 160,667 Series 2005-AR13, Class B1 (P) 0.794 10-25-45 492,134 100,482 Series 2005-AR6, Class B1 (P) 0.794 04-25-45 551,832 84,653 Wells Fargo Mortgage Backed Securities Trust Series 2005-AR5, Class 1A1 (P) 5.102 04-25-35 410,191 382,868 Series 2006-AR15, Class A3 (P) 5.367 10-25-36 343,752 101,355 U.S. Government Agency 2.54% Federal Home Loan Mortgage Corp. Series 3581, Class IO 6.000 10-15-39 438,659 88,280 Series 3623, Class LI IO 4.500 01-15-25 428,934 45,747 Series 3630, Class BI IO 4.000 05-15-27 291,294 34,282 Series 3794, Class PI IO 4.500 02-15-38 741,618 120,808 Series 3833, Class LI IO (P) 2.483 10-15-40 3,426,964 207,760 Federal National Mortgage Association Series 2009-109, Class IW IO 4.500 04-25-38 662,454 110,234 Series 2009-50, Class GI IO 5.000 05-25-39 1,110,049 220,830 Series 2009-78, Class IB IO 5.000 06-25-39 1,579,771 275,732 Series 2010-14, Class AI IO 4.000 08-25-27 854,856 90,543 Series 2010-3, Class LI IO 5.000 02-25-25 5,719,790 666,667 Series 2010-36, Class BI IO 4.000 03-25-28 870,657 96,402 Series 2010-68, Class CI IO 5.000 11-25-38 922,162 164,358 Series 398, Class C3 IO 4.500 05-25-39 907,187 217,860 Series 401, Class C2 IO 4.500 06-25-39 603,643 135,235 Series 402, Class 3 IO 4.000 11-25-39 689,610 146,635 Series 402, Class 4 IO 4.000 10-25-39 1,207,265 249,919 Series 402, Class 7 IO 4.500 11-25-39 1,135,679 270,972 Series 407, Class 15 IO 5.000 01-25-40 952,118 214,227 Series 407, Class 16 IO 5.000 01-25-40 252,516 57,599 Series 407, Class 17 IO 5.000 01-25-40 202,720 44,781 Series 407, Class 21 IO 5.000 01-25-39 897,256 183,938 Series 407, Class 7 IO 5.000 03-25-41 637,294 156,137 Series 407, Class 8 IO 5.000 03-25-41 294,057 71,132 Government National Mortgage Association Series 2010-78, Class AI IO 4.500 04-20-39 1,205,912 153,018 20 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Asset Backed Securities 4.42% (Cost $7,129,804) Asset Backed Securities 4.42% Aegis Asset Backed Securities Trust Series 2004-3, Class A1 (P) 0.554 09-25-34 $277,339 245,482 Asset Backed Funding Certificates Series 2005-HE1, Class M1 (P) 0.614 03-25-35 297,046 253,548 Bayview Financial Acquisition Trust Series 2006-A, Class 2A3 (P) 0.541 02-28-41 270,561 232,863 Bravo Mortgage Asset Trust Series 2006-1A, Class A2 (P)(S) 0.434 07-25-36 412,212 352,878 Carrington Mortgage Loan Trust Series 2005-OPT2, Class M2 (P) 0.644 05-25-35 260,000 237,165 Series 2006-NC4, Class A5 (P) 0.254 10-25-36 106,882 86,544 Citigroup Mortgage Loan Trust Series 2006-WFH3, Class A3 (P) 0.344 10-25-36 467,369 438,413 Credit-Based Asset Servicing and Securitization LLC Series 2005-CB2, Class M1 (P) 0.634 04-25-36 463,941 421,404 Dominos Pizza Master Issuer LLC Series 2007-1, Class A2 (S) 5.261 04-25-37 500,000 507,500 FUEL Trust Series 2011-1 (S) 4.207 04-15-16 90,000 92,433 Leaf Capital Funding SPE A LLC Series 2010-A, Class B (P)(S) 5.198 12-15-20 100,000 100,000 Series 2010-A, Class C (P)(S) 7.198 12-15-20 148,000 148,000 Series 2010-A, Class D (P)(S) 10.198 12-15-20 120,000 120,000 Leaf II Receivables Funding LLC Series 2011-1, Class A (S) 1.700 12-20-18 299,522 292,480 Merrill Lynch Mortgage Investors, Inc. Series 2005-HE2, Class A2C (P) 0.564 09-25-36 415,000 369,144 Series 2005-WMC1, Class M1 (P) 0.694 09-25-35 220,042 201,600 New Century Home Equity Loan Trust Series 2005-1, Class M1 (P) 0.644 03-25-35 240,000 181,579 Novastar Home Equity Loan Series 2004-4, Class M3 (P) 1.274 03-25-35 480,000 437,844 Park Place Securities, Inc. Series 2004-WHQ2, Class M2 (P) 0.824 02-25-35 550,000 464,481 Series 2005-WCH1, Class M2 (P) 0.714 01-25-36 535,000 501,484 Renaissance Home Equity Loan Trust Series 2005-2, Class AF3 4.499 08-25-35 75,357 75,151 Series 2005-2, Class AF4 4.934 08-25-35 420,000 351,537 Residential Asset Securities Corp. Series 2005-KS4, Class M1 (P) 0.604 05-25-35 544,174 502,645 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05-20-41 375,000 377,813 See notes to financial statements Annual report | Investment Grade Bond Fund 21 Maturity Rate (%) date Par value Value Foreign Government Obligations 0.29% (Cost $448,684) Hungary 0.15% Republic of Hungary 7.625 03-29-41 $220,000 237,600 South Korea 0.14% Korea Development Bank 4.000 09-09-16 220,000 226,972 Capital Preferred Securities 1.55% (Cost $2,310,538) Financials 1.55% Capital Markets 0.53% State Street Capital Trust III (P)(Q) 5.300 07-14-11 $335,000 335,228 State Street Capital Trust IV (P) 1.310 06-15-37 595,000 502,670 Commercial Banks 0.78% Allfirst Preferred Capital Trust (P) 1.778 07-15-29 205,000 180,505 Fifth Third Capital Trust IV (6.500% to 4-15-17 then 3 month LIBOR + 1.368%) 6.500 04-15-37 495,000 491,288 PNC Preferred Funding Trust III (8.700% to 3-15-13 then 3 month LIBOR + 5.226%) (Q)(S) 8.700 03-15-13 530,000 565,706 Insurance 0.24% MetLife Capital Trust X (9.250% to 4-8-38 then 3 month LIBOR + 5.540%) (S) 9.250 04-08-38 110,000 139,700 ZFS Finance USA Trust II (6.450% to 6-15-16 then 3 month LIBOR + 2.000%) (S) 6.450 12-15-65 220,000 229,900 Shares Value Preferred Securities 0.14% (Cost $164,550) Energy 0.14% Oil, Gas & Consumable Fuels 0.14% Apache Corp., Series D, 6.000% (L) 3,291 218,950 Yield (%) Shares Value Securities Lending Collateral 1.65% (Cost $2,604,355) John Hancock Collateral Investment Trust (W) 0.2531 (Y) 260,233 2,604,435 Maturity Yield* (%) date Par value Value Short-Term Investments 4.04% (Cost $6,400,000) U.S. Government & Agency Obligations 4.04% Federal Home Loan Bank Discount Notes 0.010 06-01-11 $6,400,000 6,400,000 22 Investment Grade Bond Fund | Annual report See notes to financial statements Total investments (Cost $157,567,044) † 102.99% Other assets and liabilities, net (2.99%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. IO Interest Only Security — Interest Tranche of Stripped Mortgage Pool LIBOR London Interbank Offered Rate TBA To Be Announced (L) All or a portion of this security is on loan as of 5-31-11. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $17,752,417 or 11.22% of the Fund’s net assets as of 5-31-11. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 5-31-11. * Yield represents the annualized yield at the date of purchase. † At 5-31-11, the aggregate cost of investment securities for federal income tax purposes was $157,847,602. Net unrealized appreciation aggregated $5,093,728, of which $9,347,354 related to appreciated investment securities and $4,253,626 related to depreciated investment securities. See notes to financial statements Annual report | Investment Grade Bond Fund 23 F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-11 This Statement of Assets and Liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $154,962,689) including $2,556,249 of securities loaned (Note 2) $160,336,895 Investments in affiliated issuers, at value (Cost $2,604,355) (Note2) 2,604,435 Total investments, at value (Cost $157,567,044) Cash 65,365 Cash held at broker for futurescontracts 69,075 Receivable for investmentssold 1,934,656 Receivable for fund sharessold 557,943 Dividends and interestreceivable 1,413,184 Receivable for securities lendingincome 124 Receivable due fromadviser 2,002 Other receivables and prepaidexpenses 53,003 Totalassets Liabilities Payable for investmentspurchased 5,476,024 Payable for fund sharesrepurchased 507,677 Payable upon return of securities loaned (Note2) 2,604,326 Payable for futures variation margin (Note3) 4,141 Distributionspayable 101,428 Payable toaffiliates Accounting and legal servicesfees 1,480 Transfer agentfees 21,904 Distribution and servicefees 27,058 Trustees’fees 14,714 Other liabilities and accruedexpenses 66,513 Totalliabilities Netassets Capital paid-in $154,278,312 Undistributed net investment income 280,566 Accumulated net realized loss on investments and futurescontracts (1,692,630) Net unrealized appreciation (depreciation) on investments and futurescontracts 5,345,169 Netassets 24 Investment Grade Bond Fund | Annual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($122,847,332 ÷ 11,723,250shares) $10.48 Class B ($7,789,951 ÷ 743,295shares) 1 $10.48 Class C ($24,138,272 ÷ 2,303,108shares) 1 $10.48 Class I ($3,435,862 ÷ 327,884shares) $10.48 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $10.97 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Investment Grade Bond Fund 25 F I N A N C I A LS T A T E M E N T S Statement of operations For the year ended 5-31-11 This Statement of Operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $7,608,642 Dividends 28,147 Securitieslending 600 Total investmentincome Expenses Investment management fees (Note5) 639,255 Distribution and service fees (Note5) 630,532 Accounting and legal services fees (Note5) 23,822 Transfer agent fees (Note5) 250,062 Trustees’ fees (Note5) 12,677 State registrationfees 66,518 Printing andpostage 28,547 Professionalfees 51,977 Custodianfees 27,596 Registration and filingfees 25,648 Other 15,290 Totalexpenses Less expense reductions (Note5) (15,526) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 4,105,297 Investments in affiliatedissuers 55 Futures contracts (Note3) (173,028) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 4,087,996 Investments in affiliatedissuers 80 Futures contracts (Note3) (23,396) Net realized and unrealizedgain Increase in net assets fromoperations 26 Investment Grade Bond Fund | Annual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-11 5-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $5,880,991 $6,811,001 Net realizedgain 3,932,324 2,100,758 Change in net unrealized appreciation(depreciation) 4,064,680 12,463,526 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (5,303,909) (5,833,129) ClassB (287,216) (341,919) ClassC (864,633) (764,178) ClassI (209,313) (100,575) Totaldistributions From Fund share transactions (Note6) Totalincrease Netassets Beginning ofyear 154,634,162 118,592,081 End ofyear Undistributed net investment income See notes to financial statements Annual report | Investment Grade Bond Fund 27 Financial highlights The Financial Highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 5-31-11 5-31-10 5-31-09 5-31-08 5-31-07 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.39 0.51 0.49 0.49 0.46 Net realized and unrealized gain (loss) oninvestments 0.52 1.07 (0.58) (0.13) 0.16 Total from investmentoperations Lessdistributions From net investmentincome (0.44) (0.52) (0.49) (0.50) (0.47) Net asset value, end ofyear Total return (%) 2 3 3 3 3 Ratios and supplementaldata Net assets, end of year (inmillions) $123 $121 $99 $102 $108 Ratios (as a percentage of average net assets): Expenses beforereductions 0.97 1.08 1.20 4 0.99 1.06 Expenses net of feewaivers 0.96 1.08 1.20 4 0.99 0.97 Expenses net of fee waivers andcredits 0.96 1.07 1.20 4 0.98 0.97 Net investmentincome 3.82 5.22 5.53 5.08 4.76 Portfolio turnover (%) 105 87 109 99 105 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. CLASS B SHARES Periodended 5-31-11 5-31-10 5-31-09 5-31-08 5-31-07 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.32 0.44 0.42 0.42 0.39 Net realized and unrealized gain (loss) oninvestments 0.52 1.07 (0.58) (0.14) 0.16 Total from investmentoperations Lessdistributions From net investmentincome (0.37) (0.45) (0.42) (0.42) (0.40) Net asset value, end ofyear Total return (%) 2 3 3 3 3 Ratios and supplementaldata Net assets, end of year (inmillions) $8 $8 $6 $7 $8 Ratios (as a percentage of average net assets): Expenses beforereductions 1.72 1.83 1.95 4 1.74 1.81 Expenses net of feewaivers 1.71 1.83 1.95 4 1.74 1.72 Expenses net of fee waivers andcredits 1.71 1.82 1.95 4 1.73 1.72 Net investmentincome 3.07 4.52 4.79 4.33 4.01 Portfolio turnover (%) 105 87 109 99 105 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 28 Investment Grade Bond Fund | Annual report See notes to financial statements CLASS C SHARES Periodended 5-31-11 5-31-10 5-31-09 5-31-08 5-31-07 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.31 0.43 0.43 0.42 0.39 Net realized and unrealized gain (loss) oninvestments 0.53 1.08 (0.59) (0.14) 0.16 Total from investmentoperations Lessdistributions From net investmentincome (0.37) (0.45) (0.42) (0.42) (0.40) Net asset value, end ofyear Total return (%) 2 3 3 3 3 Ratios and supplementaldata Net assets, end of year (inmillions) $24 $21 $12 $8 $6 Ratios (as a percentage of average net assets): Expenses beforereductions 1.72 1.83 1.95 4 1.73 1.81 Expenses net of feewaivers 1.71 1.83 1.95 4 1.73 1.72 Expenses net of fee waivers andcredits 1.71 1.82 1.95 4 1.73 1.72 Net investmentincome 3.06 4.44 4.87 4.34 4.01 Portfolio turnover (%) 105 87 109 99 105 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. CLASS I SHARES Periodended 5-31-11 5-31-10 5-31-09 5-31-08 5-31-07 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.43 0.49 0.52 0.53 0.50 Net realized and unrealized gain (loss) oninvestments 0.52 1.13 (0.58) (0.14) 0.16 Total from investmentoperations Lessdistributions From net investmentincome (0.48) (0.56) (0.52) (0.53) (0.51) Totaldistributions Net asset value, end ofyear Total return (%) 2 Ratios and supplementaldata Net assets, end of year (inmillions) $3 $4 $2 — 3 — 3 Ratios (as a percentage of average net assets): Expenses beforereductions 0.60 0.68 1.12 4 0.63 0.62 Expenses net of feewaivers 0.57 0.68 1.12 4 0.63 0.62 Expenses net of fee waivers andcredits 0.57 0.68 1.12 4 0.63 0.62 Net investmentincome 4.18 5.03 6.09 5.45 5.10 Portfolio turnover (%) 105 87 109 99 105 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 3 Less than $500,000. 4 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. See notes to financial statements Annual report | Investment Grade Bond Fund 29 Notes to financial statements Note 1 — Organization John Hancock Investment Grade Bond Fund (the Fund) is a diversified series of John Hancock Bond Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income consistent with preservation of capital and maintenance of liquidity. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M . , Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 30 Investment Grade Bond Fund | Annual report The following is a summary of the values by input classification of the Fund’s investments as of May 31, 2011, by major security category or type: LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE INVESTMENTS IN SECURITIES VALUE AT 5-31-11 QUOTED PRICE OBSERVABLE INPUTS INPUTS U.S. Government & Agency Obligations — $60,980,712 — Corporate Bonds — 54,584,570 — Convertible Bonds — 1,046,719 — Municipal Bonds — 1,641,746 — Collateralized Mortgage Obligations — 24,032,354 $1,530,287 Asset Backed Securities — 6,246,175 745,813 Foreign Government Obligations — 464,572 — Capital Preferred Securities — 2,444,997 — Preferred Securities $218,950 — — Securities Lending Collateral 2,604,435 — — Short-Term Investments — 6,400,000 — Total Investments in Securities Other Financial Instruments Futures ($29,117) — — Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the year ended May 31, 2011, there were no significant transfers in or out of Level 1 or Level 2 assets. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Transfers in or out of Level 3 represent the beginning value of any security or instrument where a change in the level has occurred from the beginning to the end of the period. COLLATERALIZED MORTGAGE ASSET BACKED OBLIGATIONS SECURITIES TOTAL Balance as of 5–31–10 $1,116,442 — $1,116,442 Realized gain (loss) — — — Change in unrealized appreciation (depreciation) (234,056) $2,813 (231,243) Purchases 761,297 743,000 1,504,297 Sales — — — Transfer into Level 3 — — — Transfer out of Level 3 (113,396) — (113,396) Balance as of 5–31–11 Change in unrealized at year end* $77,090 $2,813 $79,903 *Change in unrealized appreciation (depreciation) attributable to Level 3 securities held at year end. This balance is included in the change in unrealized appreciation (depreciation) on the Statement of Operations. In order to value the securities, the Fund uses the following valuation techniques. Equity securities held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Investments by the Fund in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their respective net asset values each business day. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes Annual report | Investment Grade Bond Fund 31 both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. New accounting pronouncement. In May 2011, Accounting Standards Update 2011-04 (ASU 2011-04), Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs , was issued and is effective during interim and annual periods beginning after December 15, 2011. ASU 2011-04 amends Financial Accounting Standards Board (FASB) Topic 820, Fair Value Measurement . The amendments are the result of the work by the FASB and the International Accounting Standards Board to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. Management is currently evaluating the application of ASU 2011-04 and its impact, if any, on the Fund’s financial statements. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Dividend income is recorded on the ex-date. Interest income includes coupon interest and amortization/accretion of premiums/discounts on debt securities. Debt obligations may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Securities lending. The Fund may lend its securities to earn additional income. It receives and maintains cash collateral received from the borrower in an amount not less than the market value of the loaned securities. The Fund will invest its collateral in JHCIT, an affiliate of the Fund, and as a result, the Fund will receive the benefit of any gains and bear any losses generated by JHCIT. Although risk of the loss of the securities lent is mitigated by holding the collateral, the Fund could experience a delay in recovering its securities and a possible loss of income or value if the borrower fails to return the securities or if collateral investments decline in value. The Fund may receive compensation for lending its securities by retaining a portion of the return on the investment of the collateral and compensation from fees earned from borrowers of the securities. Income received from JHCIT is a component of securities lending income as recorded on the Statement of Operations. Stripped securities. Stripped mortgage backed securities are financial instruments structured to separate principal and interest cash flows so that one class receives the entire principal from the underlying mortgage assets (PO or principal only), while the other class receives the interest cash flows (IO or interest only). Both PO and IO investments represent an interest in the cash flows of an underlying stripped mortgage backed security. If the underlying mortgage assets experience greater than anticipated prepayments of principal, the Fund may fail to fully recover its initial investment in an IO security. The market value of these securities can be extremely volatile in response to changes in interest rates. In addition, these securities present additional credit risk such that the Fund may not receive all or part of its principal or interest payments because the borrower or issuer has defaulted on its obligation. 32 Investment Grade Bond Fund | Annual report Line of credit. The Fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the custodian agreement, the custodian may loan money to the Fund to make properly authorized payments. The Fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian has a lien, security interest or security entitlement in any Fund property that is not segregated, to the maximum extent permitted by law for any overdraft. In addition, effective March 30, 2011, the Fund and other affiliated funds have entered into an agreement with Citibank N.A. which enables them to participate in a $100 million unsecured committed line of credit. Prior to March 30, 2011, the Fund had a similar agreement with State Street Bank and Trust Company. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of Operations. For the year ended May 31, 2011, the Fund had no borrowings under the lines of credit. Expenses. The majority of expenses are directly attributable to an individual fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net asset value of the class. Class-specific expenses, such as distribution and service fees, if any, and transfer agent fees for all classes, are calculated daily at the class level based on the appropriate net asset value of each class and the specific expense rates applicable to each class. Federal income taxes. The Fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. For federal income tax purposes, the Fund has a capital loss carryforward of $973,340 available to offset future net realized capital gains as of May 31, 2011. Net capital losses of $345,904 that are a result of security transactions occurring after October 31, 2010 are treated as occurring on June 1, 2011, the first day of the Fund’s next taxable year. The loss carryforward expires as follows: May 31, 2015 — $973,340. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the Fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. As of May 31, 2011, the Fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The Fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Annual report | Investment Grade Bond Fund 33 Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The Fund generally declares dividends daily and pays them monthly. Capital gain distributions, if any, are distributed at least annually. The tax character of distributions for the years ended May 31, 2011 and May 31, 2010 was as follows: MAY 31, 2011 MAY 31, 2010 Ordinary Income $6,665,071 $7,039,801 Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of expenses that may be applied differently to each class. As of May 31, 2011, the components of distributable earnings on a tax basis included $392,146 of undistributed ordinary income. Such distributions and distributable earnings, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Material distributions in excess of tax basis earnings and profits, if any, are reported in the Fund’s financial statements as a return of capital. Capital accounts within financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to amortization and accretion on debt securities and distributions payable. Note 3 — Derivative instruments The Fund may invest in derivatives in order to meet its investment objective. The use of derivatives may involve risks different from, or potentially greater than, the risks associated with investing directly in securities. Specifically, derivatives expose the Fund to the risk that the counterparty to an over-the-counter (OTC) derivatives contract will be unable or unwilling to make timely settlement payments or otherwise honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. If the counterparty defaults, the Fund will have contractual remedies, but there is no assurance that the counterparty will meet its contractual obligations or that the Fund will succeed in enforcing them. Futures. A futures contract is a contractual agreement to buy or sell a particular commodity, currency, or financial instrument at a pre-determined price in the future. Risks related to the use of futures contracts include possible illiquidity of the futures markets, contract prices that can be highly volatile and imperfectly correlated to movements in hedged security values and/or interest rates and potential losses in excess of the amounts recognized on the Statement of Assets and Liabilities. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Upon entering into a futures contract, the Fund is required to deposit initial margin with the broker in the form of cash or securities. The amount of required margin is generally based on a percentage of the contract value; this amount is the initial margin for the trade. The margin deposit must then be maintained at the established level over the life of the contract. Futures contracts are marked-to-market daily and an appropriate payable or receivable for the change in value (variation margin) is recorded by the Fund. During the year ended May 31, 2011, the Fund used futures contracts to manage the duration of the portfolio. The following table summarizes the contracts held at May 31, 2011. During the year ended May 31, 2011, the Fund held futures contracts with absolute notional values ranging from $2.6 million to $5.7 million. 34 Investment Grade Bond Fund | Annual report UNREALIZED OPEN NUMBER OF APPRECIATION CONTRACTS CONTRACTS POSITION EXPIRATION DATE NOTIONAL VALUE (DEPRECIATION) U.S. Treasury 30-Year 6 Long Sept 2011 $749,062 $5,139 Bond Futures U.S. Treasury 10-Year 25 Short Sept 2011 (3,065,234) (22,711) Note Futures U.S. Treasury 5-Year 16 Short Sept 2011 (1,906,250) (11,545) Note Futures Fair value of derivative instruments by risk category The table below summarizes the fair value of derivatives held by the Fund at May 31, 2011 by risk category: FINANCIAL ASSET LIABILITY STATEMENT OF ASSETS AND INSTRUMENTS DERIVATIVES DERIVATIVES RISK LIABILITIES LOCATION LOCATION FAIR VALUE FAIR VALUE Interest rate contracts Payable for futures Futures* $5,139 ($34,256) * Reflects cumulative appreciation/depreciation on futures as disclosed in Note 3. Only the year-end variation margin is separately disclosed on the Statement of Assets and Liabilities. Effect of derivative instruments on the Statement of Operations The table below summarizes the net realized gain (loss) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the year ended May 31, 2011: RISK STATEMENT OF OPERATIONS LOCATION FUTURES CONTRACTS Interest rate contracts Net realized gain (loss) on ($173,028) The table below summarizes the net change in unrealized appreciation (depreciation) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the year ended May 31, 2011: RISK STATEMENT OF OPERATIONS LOCATION FUTURES CONTRACTS Interest rate contracts Change in unrealized appreciation ($23,396) (depreciation) of Note 4 — Guarantees and indemnifications Under the Fund’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 5 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Adviser) serves as investment adviser for the Fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Adviser, serves as principal underwriter of the Fund. The Adviser and the Distributor are indirect wholly owned subsidiaries of Manulife Financial Corporation (MFC). Annual report | Investment Grade Bond Fund 35 Management fee. The Fund has an investment management contract with the Adviser under which the Fund pays a daily management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0.400% of the first $1,500,000,000 of the Fund’s average daily net assets and (b) 0.385% of the Fund’s average daily net assets in excess of $1,500,000,000. The Adviser has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC (formerly MFC Global Investment Management (U.S.), LLC), an indirectly owned subsidiary of MFC and an affiliate of the Adviser. The Fund is not responsible for payment of the subadvisory fees. The investment management fees incurred for the year ended May 31, 2011 were equivalent to an annual effective rate of 0.40% of the Fund’s average daily net assets. Effective July 1, 2010, the Adviser contractually agreed to waive fees and/or reimburse certain expenses for each share class of the Fund. This agreement excludes taxes, portfolio brokerage commissions, interest, litigation and extraordinary expenses not incurred in the ordinary course of the Fund’s business. The fee waivers and/or expense reimbursements were such that these expenses would not exceed 0.98%, 1.73%, 1.73% and 0.57% for Class A, Class B, Class C and Class I shares, respectively. The fee waivers and/or expense reimbursements will continue in effect until September 30, 2011. Accordingly, these expense reductions amounted to $11,429, $708, $2,152 and $1,237 for Class A, Class B, Class C and Class I shares, respectively, for the year ended May 31, 2011. Accounting and legal services. Pursuant to a service agreement, the Fund reimburses the Adviser for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services of the Fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. The accounting and legal services fees incurred for the year ended May 31, 2011 amounted to an annual rate of 0.01% of the Fund’s average daily net assets. Distribution and service plans. The Fund has a distribution agreement with the Distributor. The Fund has adopted distribution and service plans with respect to Class A, Class B and Class C shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the Fund. The Fund may pay up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the Fund’s shares. CLASS 12b–1 FEE A 0.25% B 1.00% C 1.00% Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $237,150 for the year ended May 31, 2011. Of this amount, $28,117 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $194,289 was paid as sales commissions to broker-dealers and $14,744 was paid as sales commissions to sales personnel of Signator Investors, Inc. (Signator Investors), a broker-dealer affiliate of the Adviser. 36 Investment Grade Bond Fund | Annual report Class B and Class C shares are subject to contingent deferred sales charges (CDSCs). Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC on the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the year ended May 31, 2011, CDSCs received by the Distributor amounted to $13,324 and $4,447 for Class B and Class C shares, respectively. Transfer agent fees. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services or Transfer Agent), an affiliate of the Adviser. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the Fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses that are comprised of payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Classes and all other Retail Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Prior to July 1, 2010, the transfer agent fees were made up of three components: • The Fund paid a monthly transfer agent fee at an annual rate of 0.015% for all classes, based on each class’s average daily net assets. • The Fund paid a monthly fee based on an annual rate of $17.50 per shareholder account for all classes. • In addition, Signature Services was reimbursed for certain out-of-pocket expenses. Class level expenses. Class level expenses for the year ended May 31, 2011 were: DISTRIBUTION AND TRANSFER CLASS SERVICE FEES AGENT FEES A $307,361 $196,017 B 80,675 12,854 C 242,496 39,012 I — 2,179 Total Trustee expenses. The Fund compensates each Trustee who is not an employee of the Adviser or its affiliates. These Trustees may, for tax purposes, elect to defer receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan (the Plan). Deferred amounts are invested in various John Hancock funds and remain in the funds until distributed in accordance with the Plan. The investment of deferred amounts and the offsetting liability are included within Other receivables and prepaid expenses and Payable to affiliates — Trustees’ fees, respectively, in the accompanying Statement of Assets and Liabilities. Annual report | Investment Grade Bond Fund 37 Note 6 — Fund share transactions Transactions in Fund shares for the year ended May 31, 2011 and for the year ended May 31, 2010 were as follows: Year ended 5-31-11 Year ended 5-31-10 Shares Amount Shares Amount Class A shares Sold 2,394,134 $24,576,255 3,046,523 $29,732,081 Distributions reinvested 431,806 4,453,982 500,338 4,872,542 Repurchased (3,227,402) (33,099,573) (2,434,626) (23,530,975) Net increase (decrease) Class B shares Sold 254,667 $2,615,512 366,477 $3,545,402 Distributions reinvested 19,313 199,189 23,250 226,781 Repurchased (318,017) (3,265,263) (312,401) (3,035,024) Net increase (decrease) Class C shares Sold 1,082,044 $11,099,665 1,203,181 $11,707,974 Distributions reinvested 52,201 538,459 46,738 456,892 Repurchased (932,754) (9,587,939) (500,880) (4,872,803) Net increase Class I shares Sold 464,708 $4,724,517 321,933 $3,219,949 Distributions reinvested 12,562 129,459 9,542 93,068 Repurchased (583,724) (6,019,932) (72,830) (709,290) Net increase (decrease) Net increase (decrease) Note 7 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, aggregated $106,871,396 and $94,152,398, respectively, for the year ended May 31, 2011. Purchases and sales of U.S. Treasury obligations aggregated $62,125,363 and $71,032,145, respectively, for the year ended May 31, 2011. 38 Investment Grade Bond Fund | Annual report Auditors’ report Report of Independent Registered Public Accounting Firm To the Board of Trustees of John Hancock Bond Trust and Shareholders of John Hancock Investment Grade Bond Fund: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of John Hancock Investment Grade Bond Fund (the “Fund”) at May 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at May 31, 2011 by correspondence with the custodian and brokers, and the application of alternative auditing procedures where securities purchased confirmations had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts July 21, 2011 Annual report | Investment Grade Bond Fund 39 Tax information Unaudited For federal income tax purposes, the following information is furnished with respect to the distributions of the Fund, if any, paid during its taxable year ended May 31, 2011. The Fund designates the maximum amount allowable for the corporate dividends received deduction for the fiscal year ended May 31, 2011. The Fund hereby designates the maximum amount allowable of its net taxable income as qualified dividend income as provided in the Jobs and Growth Tax Relief Reconciliation Act of 2003. This amount will be reflected on Form 1099-DIV for the calendar year 2011. Shareholders will be mailed a 2011 Form 1099-DIV in January 2012. This will reflect the total of all distributions that are taxable for calendar year 2011. 40 Investment Grade Bond Fund | Annual report Trustees and Officers This chart provides information about the Trustees and Officers who oversee your John Hancock fund. Officers elected by the Trustees manage the day-to-day operations of the Fund and execute policies formulated by the Trustees. Independent Trustees Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Steven R. Pruchansky, Born: 1944 1994 47 Chairperson (since January 2011); Chairman and Chief Executive Officer, Greenscapes of Southwest Florida, Inc. (since 2000); Director and President, Greenscapes of Southwest Florida, Inc. (until 2000); Member, Board of Advisors, First American Bank (until 2010); Managing Director, Jon James, LLC (real estate) (since 2000); Director, First Signature Bank & Trust Company (until 1991); Director, Mast Realty Trust (until 1994); President, Maxwell Building Corp. (until 1991). James F. Carlin, Born: 1940 1994 47 Chief Executive Officer, Director and Treasurer, Alpha Analytical Laboratories (environmental, chemical and pharmaceutical analysis) (since 1985); Part Owner and Treasurer, Lawrence Carlin Insurance Agency, Inc. (since 1995); Chairman and Chief Executive Officer, CIMCO, LLC (management/ investments) (since 1987). William H. Cunningham, Born: 1944 1987 47 Professor, University of Texas, Austin, Texas (since 1971); former Chancellor, University of Texas System and former President of the University of Texas, Austin, Texas; Director of the following: LIN Television (since 2009); Lincoln National Corporation (insurance) (Chairman since 2009 and Director since 2006); Resolute Energy Corporation (since 2009); Nanomedical Systems, Inc. (biotechnology company) (Chairman since 2008); Yorktown Technologies, LP (tropical fish) (Chairman since 2007); Greater Austin Crime Commission (since 2001); Southwest Airlines (since 2000); former Director of the following: Introgen (manufacturer of biopharmaceuticals) (until 2008); Hicks Acquisition Company I, Inc. (until 2007); Jefferson-Pilot Corporation (diversified life insurance company) (until 2006); and former Advisory Director, JP Morgan Chase Bank (formerly Texas Commerce Bank–Austin) (until 2009). Deborah C. Jackson, 2 Born: 1952 2008 47 President, Cambridge College, Cambridge, Massachusetts (since 2011); Chief Executive Officer, American Red Cross of Massachusetts Bay (2002–May 2011); Board of Directors of Eastern Bank Corporation (since 2001); Board of Directors of Eastern Bank Charitable Foundation (since 2001); Board of Directors of American Student Assistance Corp. (1996–2009); Board of Directors of Boston Stock Exchange (2002–2008); Board of Directors of Harvard Pilgrim Healthcare (health benefits company) (2007–2011). Charles L. Ladner, 2 Born: 1938 1994 47 Vice Chairperson (since March 2011); Chairman and Trustee, Dunwoody Village, Inc. (retirement services) (since 2008); Director, Philadelphia Archdiocesan Educational Fund (since 2009); Senior Vice President and Chief Financial Officer, UGI Corporation (public utility holding company) (retired 1998); Vice President and Director for AmeriGas, Inc. (retired 1998); Director of AmeriGas Partners, L.P. (gas distribution) (until 1997); Director, EnergyNorth, Inc. (until 1995); Director, Parks and History Association (Cooperating Association, National Park Service) (until 2005). Annual report | Investment Grade Bond Fund 41 Independent Trustees (continued) Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Stanley Martin, 2 Born: 1947 2008 47 Senior Vice President/Audit Executive, Federal Home Loan Mortgage Corporation (2004–2006); Executive Vice President/Consultant, HSBC Bank USA (2000–2003); Chief Financial Officer/Executive Vice President, Republic New York Corporation & Republic National Bank of New York (1998–2000); Partner, KPMG LLP (1971–1998). Dr. John A. Moore, Born: 1939 2005 47 President and Chief Executive Officer, Institute for Evaluating Health Risks, (nonprofit institution) (until 2001); Senior Scientist, Sciences International (health research) (until 2003); Former Assistant Administrator & Deputy Administrator, Environmental Protection Agency; Principal, Hollyhouse (consulting) (since 2000); Director, CIIT Center for Health Science Research (nonprofit research) (until 2007). Patti McGill Peterson, 2 Born: 1943 2005 47 Principal, PMP Globalinc (consulting) (since 2007); Senior Associate, Institute for Higher Education Policy (since 2007); Executive Director, CIES (international education agency) (until 2007); Vice President, Institute of International Education (until 2007); Senior Fellow, Cornell University Institute of Public Affairs, Cornell University (1997–1998); Former President Wells College, St. Lawrence University and the Association of Colleges and Universities of the State of New York. Director of the following: Niagara Mohawk Power Corporation (until 2003); Security Mutual Life (insurance) (until 1997); ONBANK (until 1993). Trustee of the following: Board of Visitors, The University of Wisconsin, Madison (since 2007); Ford Foundation, International Fellowships Program (until 2007); UNCF, International Development Partnerships (until 2005); Roth Endowment (since 2002); Council for International Educational Exchange (since 2003). Gregory A. Russo, Born: 1949 2008 47 Vice Chairman, Risk & Regulatory Matters, KPMG LLP (KPMG) (2002–2006); Vice Chairman, Industrial Markets, KPMG (1998–2002). Non-Independent Trustees 3 Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Hugh McHaffie, 4 Born: 1959 2010 47 Executive Vice President, John Hancock Financial Services (since 2006, including prior positions); President of John Hancock Variable Insurance Trust and John Hancock Funds II (since 2009); Trustee, John Hancock retail funds (since 2010); Chairman and Director, John Hancock Advisers, LLC, John Hancock Investment Management Services, LLC and John Hancock Funds, LLC (since 2010); Senior Vice President, Individual Business Product Management, MetLife, Inc. (1999–2006). 42 Investment Grade Bond Fund | Annual report Non-Independent Trustees 3 (continued) Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee John G. Vrysen, Born: 1955 2009 47 Senior Vice President, John Hancock Financial Services (since 2006); Director, Executive Vice President and Chief Operating Officer, John Hancock Advisers, LLC, John Hancock Investment Management Services, LLC and John Hancock Funds, LLC (since 2005); Chief Operating Officer, John Hancock FundsII and John Hancock Variable Insurance Trust (since 2007); Chief Operating Officer, John Hancock retail funds (until2009); Trustee, John Hancock retail funds (since 2009). Principal officers who are not Trustees Name, Year of Birth Officer Position(s) held with Fund of the Principal occupation(s) and other Trust directorships during past 5 years since Keith F. Hartstein, Born: 1956 2005 President and Chief Executive Officer Senior Vice President, John Hancock Financial Services (since 2004); Director, President and Chief Executive Officer, John Hancock Advisers, LLC and John Hancock Funds, LLC (since 2005); Director, John Hancock Asset Management a division of Manulife Asset Management (US) LLC (since 2005); Director, John Hancock Investment Management Services, LLC (since 2006); President and Chief Executive Officer, John Hancock retail funds (since 2005); Member, Investment Company Institute Sales Force Marketing Committee (since 2003). Andrew G. Arnott, Born: 1971 2009 Senior Vice President and Chief Operating Officer Senior Vice President, John Hancock Financial Services (since 2009); Executive Vice President, John Hancock Advisers, LLC (since 2005); Executive Vice President, John Hancock Investment Management Services, LLC (since 2006); Executive Vice President, John Hancock Funds, LLC (since 2004); Chief Operating Officer, John Hancock retail funds (since 2009); Senior Vice President, John Hancock retail funds (since 2010); Vice President, John Hancock Funds II and John Hancock Variable Insurance Trust (since 2006); Senior Vice President, Product Management and Development, John Hancock Funds, LLC (until 2009). Thomas M. Kinzler, Born: 1955 2006 Secretary and Chief Legal Officer Vice President, John Hancock Financial Services (since 2006); Secretary and Chief Legal Counsel, John Hancock Advisers, LLC, John Hancock Investment Management Services, LLC and John Hancock Funds, LLC (since 2007); Secretary and Chief Legal Officer, John Hancock retail funds, John Hancock Funds II and John Hancock Variable Insurance Trust (since 2006); Vice President and Associate General Counsel, Massachusetts Mutual Life Insurance Company (1999–2006); Secretary and Chief Legal Counsel, MML Series Investment Fund (2000–2006); Secretary and Chief Legal Counsel, MassMutual Select Funds and MassMutual Premier Funds (2004–2006). Annual report | Investment Grade Bond Fund 43 Principal officers who are not Trustees (continued) Name, Year of Birth Officer Position(s) held with Fund of the Principal occupation(s) and other Trust directorships during past 5 years since Francis V. Knox, Jr., Born: 1947 2005 Chief Compliance Officer Vice President, John Hancock Financial Services (since 2005); Chief Compliance Officer, John Hancock retail funds, John Hancock Funds II, John Hancock Variable Insurance Trust, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2005); Vice President and Chief Compliance Officer, John Hancock Asset Management a division of Manulife Asset Management (US) LLC (2005–2008). Charles A. Rizzo, Born: 1957 2007 Chief Financial Officer Vice President, John Hancock Financial Services (since 2008); Senior Vice President, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2008); Chief Financial Officer, John Hancock retail funds, John Hancock Funds II and John Hancock Variable Insurance Trust (since 2007); Assistant Treasurer, Goldman Sachs Mutual Fund Complex (2005–2007); Vice President, Goldman Sachs (2005–2007). Salvatore Schiavone, 4 Born: 1965 2010 Treasurer Assistant Vice President, John Hancock Financial Services (since 2007); Vice President, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2007); Treasurer, John Hancock retail funds (since 2010); Treasurer, John Hancock closed-end funds (since 2009); Assistant Treasurer, John Hancock Funds II and John Hancock Variable Insurance Trust (since 2010); Assistant Treasurer, John Hancock retail funds, John Hancock Funds II and John Hancock Variable Insurance Trust (2007–2009); Assistant Treasurer, Fidelity Group of Funds (2005–2007); Vice President, Fidelity Management Research Company (2005–2007). The business address for all Trustees and Officers is 601 Congress Street, Boston, Massachusetts 02210-2805. The Statement of Additional Information of the Fund includes additional information about members of the Board of Trustees of the Fund and is available without charge, upon request, by calling 1-800-225-5291. 1 Each Trustee holds office until his or her successor is elected and qualified, or until the Trustee’s death, retirement, resignation or removal. 2 Member of Audit Committee. 3 Because Messrs. McHaffie and Vrysen are senior executives or directors with the Adviser and/or its affiliates, each of them is considered an “interested person,” as defined in the Investment Company Act of 1940, of the Fund. 4 Messrs. McHaffie and Schiavone were appointed by the Board of Trustees effective 8-31-10. 44 Investment Grade Bond Fund | Annual report More information Trustees Investment adviser Steven R. Pruchansky, Chairperson John Hancock Advisers, LLC James F. Carlin William H. Cunningham Subadviser Deborah C. Jackson * John Hancock Asset Management Charles L. Ladner, * Vice Chairperson (formerly MFC Global Investment Stanley Martin * Management (U.S.), LLC) Hugh McHaffie† Dr. John A. Moore Principal distributor Patti McGill Peterson * John Hancock Funds, LLC Gregory A. Russo John G. Vrysen † Custodian State Street Bank and Trust Company Officers Keith F. Hartstein Transfer agent President and Chief Executive Officer John Hancock Signature Services, Inc. Andrew G. Arnott Legal counsel Senior Vice President and Chief Operating Officer K&L Gates LLP Thomas M. Kinzler Independent registered Secretary and Chief Legal Officer public accounting firm PricewaterhouseCoopers LLP Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee The Fund’s proxy voting policies and procedures, as well as the Fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) Web site at www.sec.gov or on our Web site. The Fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The Fund’s Form N-Q is available on our Web site and the SEC’s Web site, www.sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 1-800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our Web site www.jhfunds.com or by calling 1-800-225-5291. You can also contact us: 1-800-225-5291 Regular mail: Express mail: jhfunds.com John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 Mutual Fund Image Operations Boston, MA 02205-5913 30 Dan Road Canton, MA 02021 Annual report | Investment Grade Bond Fund 45 1-800-225-5291 1-800-554-6713 TDD 1-800-338-8080 EASI-Line www. jhfunds. com Now available: electronic delivery www. jhfunds.com/edelivery This report is for the information of the shareholders of John Hancock Investment Grade Bond Fund. 5500A 5/11 It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 7/11 A look at performance Total returns for the period ended May 31, 2011 SEC 30-day Average annual total returns (%) Cumulative total returns (%) SEC 30-day yield (%) with maximum sales charge (POP) with maximum sales charge (POP) yield (%) unsubsidized 1 as of as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-11 5-31-11 Class A 0.48 5.14 4.46 0.48 28.49 54.71 3.71 3.66 Class B –0.53 4.99 4.32 –0.53 27.54 52.65 3.14 3.09 Class C 3.47 5.32 4.17 3.47 29.57 50.41 3.14 3.08 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from those disclosed in the Financial Highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-11 for Class A, Class B and Class C shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. The expense ratios are as follows: Class A Class B Class C Net (%) 1.09 1.84 1.84 Gross (%) 1.20 1.95 1.95 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1–800–225–5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Government Income Fund | Annual report Class B Class C Start date 5-31-01 5-31-01 NAV $15,265 $15,041 POP $15,265 $15,041 Index $17,058 $17,058 The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Barclays Capital U.S. Government Bond index is an unmanaged index of U.S. Treasury and government agencybonds. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 Unsubsidized yields reflect what the yield would have been without the effect of reimbursements andwaivers. 2 NAV represents net asset value and POP represents public offering price. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Annual report | Government Income Fund 7 Management’s discussion of Fund performance By John Hancock Asset management (formerly MFC Global Investment Management (U.S.), LLC) 1 U.S. government bonds posted relatively modest returns for the 12 months ended May 31, 2011, as investor expectations for the economic outlook shifted widely. Treasuries rallied both early and late in the period amid concerns that economic growth would slow. In the interim, expectations late last summer that the Federal government would start another round of quantitative easing — a program to increase the money supply and boost growth — triggered a sustained rally in higher-risk, higher-yielding assets. In early 2011, investors began worrying that very high economic growth would force the Federal Reserve to raise a key overnight lending rate. By spring, inflation had started heating up, and major credit rating agencies were warning they might have to downgrade the U.S. government’s high AAA credit rating. With interest rates near historic lows, however, higher-yielding, higher-risk assets beat Treasuries for the year. John Hancock Government Income Fund’s Class A shares returned 5.25% at net asset value for the 12 months ended May 31, 2011. This return beat the 4.31% gain of the Fund’s benchmark, the Barclays Capital U.S. Government Bond Index, which consists entirely of U.S. Treasuries and government agency bonds. The Fund benefited from having more exposure than the index to non-Treasury securities, particularly agency mortgages. The Fund also was well positioned in the mortgage sector, with a focus on higher coupon 30-year agency issues, which outperformed lower coupon 15-year securities. The Fund also gained from having a small stake in non-agency mortgage issues and an underweight in Treasuries and agencies. The Fund had less sensitivity to interest-rate changes than the benchmark index, which hindered relative performance as interest rates declined. Over the year, we trimmed the Fund’s holdings of adjustable rate mortgages and agencies because we saw better opportunities for total return elsewhere. Most other weightings stayed close to where they had been at the start of the period. This commentary reflects the views of the portfolio managers through the end of the Fund’s period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The major risk factors in this Fund’s performance are interest-rate and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Fund’s average maturity will make it more sensitive to interest-rate risk. Investments in higher-yielding, lower-rated securities involve additional risks as these securities include a higher risk of default and loss of principal. 1 Manulife Asset Management (US) LLC is doing business as John Hancock Asset Management. 8 Government Income Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2010 with the same investment held until May 31, 2011. Account value Ending value on Expenses paid during on 12-1-10 5-31-11 period ended 5-31-11 1 Class A $1,000.00 $1,023.30 $5.35 Class B 1,000.00 1,020.50 9.12 Class C 1,000.00 1,019.50 9.11 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2011, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Government Income Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2010, with the same investment held until May 31, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value on Expenses paid during on 12-1-10 5-31-11 period ended 5-31-11 1 Class A $1,000.00 $1,019.60 $5.34 Class B 1,000.00 1,015.90 9.10 Class C 1,000.00 1,015.90 9.10 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.06%, 1.81% and 1.81% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Government Income Fund | Annual report Portfolio summary Portfolio Composition 1 U.S. Government Agency 52% Asset-Backed Securities 3% U.S. Government 24% Corporate Bonds 1% Collateralized Mortgage Obligations 9% Short-Term Investments & Other 3% U.S. Government Agency Collateralized Mortgage Obligations 8% Quality Composition U.S. Government & Agency Obligations 84% BB 1% AAA 4% B 2% AA 1% CCC & Below 1% A 3% Short-Term Investments & Other 3% BBB 1% 1 As a percentage of net assets on 5-31-11. 2 Ratings are from Moody’s Investor Services, Inc. If not available, we have used S&P ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available. They may have internal ratings similar to those shown. All are as of 5-31-11 and do not reflect subsequent downgrades, if any. Annual report | Government Income Fund 11 Fund’s investments As of 5-31-11 Maturity Rate (%) date Par value Value U.S. Government & Agency Obligations 75.94% (Cost $255,150,650) U.S. Government 23.78% Treasury Inflation Protected Securities Inflation Indexed Note (D) 3.875 04-15-29 $1,596,731 2,181,409 U.S. Treasury Bond 3.500 02-15-39 3,000,000 2,650,782 Bond 4.375 05-15-40 10,000,000 10,270,300 Bond 7.875 02-15-21 4,850,000 6,876,388 Bond, PO — 11-15-30 2,625,000 1,124,529 Note 0.750 12-15-13 11,615,000 11,652,203 Note (L) 2.000 01-31-16 16,850,000 17,205,434 Note 2.000 04-30-16 3,855,000 3,918,530 Note (L) 2.125 02-29-16 10,250,000 10,511,057 Note (L) 2.625 08-15-20 11,000,000 10,721,568 Note (L) 3.125 05-15-21 5,245,000 5,277,781 U.S. Government Agency 52.16% Federal Agricultural Mortgage Corp. Gtd. Note Trust 2007-1 (S) 5.125 04-19-17 8,610,000 9,766,581 Federal Home Loan Mortgage Corp. 15 Yr Pass Thru Ctf 4.500 11-01-24 3,797,946 4,025,233 15 Yr Pass Thru Ctf 5.500 10-01-19 508,888 556,993 30 Yr Pass Thru Ctf 4.000 01-01-40 58,604 59,128 30 Yr Pass Thru Ctf 4.000 08-01-40 9,542,067 9,612,562 30 Yr Pass Thru Ctf 4.500 04-01-39 13,803,646 14,424,110 Federal National Mortgage Association 15 Yr Pass Thru Ctf 4.000 01-01-24 7,184,643 7,538,959 15 Yr Pass Thru Ctf 4.000 06-01-24 17,354,397 18,183,125 15 Yr Pass Thru Ctf 4.000 07-01-24 5,569,946 5,835,928 15 Yr Pass Thru Ctf 5.000 05-01-23 8,090,980 8,671,571 30 Yr Pass Thru Ctf (P) 3.525 07-01-39 2,911,552 3,049,451 30 Yr Pass Thru Ctf (P) 4.289 05-01-34 5,201,815 5,533,753 30 Yr Pass Thru Ctf 4.500 03-01-26 9,187,559 9,749,230 30 Yr Pass Thru Ctf (P) 4.948 04-01-48 528,041 568,304 30 Yr Pass Thru Ctf 5.000 TBA 985,000 1,048,496 30 Yr Pass Thru Ctf 5.000 11-01-33 7,011,273 7,503,505 30 Yr Pass Thru Ctf 5.000 09-01-40 13,718,945 14,607,067 30 Yr Pass Thru Ctf 5.500 09-01-34 10,476,859 11,403,173 30 Yr Pass Thru Ctf 5.500 07-01-36 13,914,353 15,140,245 30 Yr Pass Thru Ctf 5.500 12-01-36 10,636,005 11,546,476 30 Yr Pass Thru Ctf 5.500 06-01-37 5,460,194 5,944,664 30 Yr Pass Thru Ctf 5.500 08-01-37 7,774,483 8,466,724 30 Yr Pass Thru Ctf 6.000 01-01-36 3,910,993 4,314,519 30 Yr Pass Thru Ctf 6.500 06-01-39 2,803,411 3,164,898 12 Government Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value U.S. Government Agency (continued) Government National Mortgage Association 15 Yr Pass Thru Ctf 7.500 04-15-13 $25,102 $25,649 Corporate Bonds 0.49% (Cost $1,090,597) Financials 0.49% Diversified Financial Services 0.49% Crown Castle Towers LLC (S) 6.113 01-15-20 $685,000 753,367 GTP Towers Issuer LLC (S) 4.436 02-15-15 910,000 949,970 Collateralized Mortgage Obligations 16.90% (Cost $58,162,266) Commercial & Residential 9.40% American Tower Trust Series 2007-1A, Class C (S) 5.615 04-15-37 $1,365,000 1,459,012 Commercial Mortgage Pass Through Certificates Series 2007-C9, Class A4 (P) 5.814 12-10-49 2,245,000 2,503,235 GMAC Mortgage Loan Trust Series 2004-AR2, Class 3A (P) 3.401 08-19-34 1,320,251 1,225,188 Greenwich Capital Commercial Funding Corp. Series 2007-GG9, Class A4 5.444 03-10-39 2,094,000 2,267,890 GSR Mortgage Loan Trust Series 2005-AR6, Class 3A1 (P) 2.717 09-25-35 1,301,419 1,159,569 Harborview Mortgage Loan Trust Series 2005-11, Class X IO 2.264 08-19-45 5,757,561 270,324 Series 2005-2, Class X IO 2.364 05-19-35 22,911,454 1,216,965 IndyMac Index Mortgage Loan Trust Series 2005-AR18, Class 1X IO 2.212 10-25-36 16,233,484 811,674 Series 2005-AR18, Class 2X IO 1.896 10-25-36 15,908,775 795,439 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2006-LDP7, Class AM (P) 5.870 04-15-45 1,435,000 1,507,583 Series 2007-CB18, Class A4 5.440 06-12-47 2,000,000 2,175,482 LB–UBS Commercial Mortgage Trust Series 2006-C6, Class AM 5.413 09-15-39 1,770,000 1,854,545 Series 2006-C4, Class A4 (P) 5.877 06-15-38 1,720,000 1,922,158 Series 2007-C2, Class A3 5.430 02-15-40 2,125,000 2,302,507 MLCC Mortgage Investors, Inc. Series 2006-3, Class 2A1 (P) 5.342 10-25-36 1,370,144 1,283,040 Morgan Stanley Capital I Series 2007-IQ13, Class A4 5.364 03-15-44 2,025,000 2,166,453 Series 2008-HQ8, Class AM (P) 5.462 03-12-44 1,645,000 1,747,271 Thornburg Mortgage Securities Trust Series 2004-1, Class II2A (P) 1.779 03-25-44 1,272,045 1,156,778 WaMu Mortgage Pass Through Certificates Series 2004-AR13, Class X IO 1.499 11-25-34 19,034,337 808,463 Series 2005-AR1, Class X IO 1.630 01-25-45 30,233,283 1,336,547 Series 2005-AR12, Class 1A2 (P) 2.724 10-25-35 454,964 444,798 Series 2006-AR4, Class 1A1B (P) 1.235 05-25-46 866,082 499,527 Series 2005-AR13, Class B1 (P) 0.794 10-25-45 1,493,371 304,912 Series 2005-AR6, Class B1 (P) 0.794 04-25-45 1,644,531 252,278 See notes to financial statements Annual report | Government Income Fund 13 Maturity Rate (%) date Par value Value Commercial & Residential (continued) Wells Fargo Mortgage Backed Securities Trust Series 2005-AR5, Class 1A1 (P) 5.102 04-25-35 $1,182,834 $1,104,047 U.S. Government Agency 7.50% Federal Home Loan Mortgage Corp. Series 3528, Class AD 4.500 10-15-46 2,826,959 2,912,220 Series 3581, Class IO 6.000 10-15-39 1,188,482 239,182 Series 3623, Class LI IO 4.500 01-15-25 1,265,338 134,953 Series 3630, Class BI IO 4.000 05-15-27 849,266 99,948 Series 3699, Class MI IO 4.500 01-15-38 2,951,083 565,648 Series 3747, Class HI IO 4.500 07-15-37 6,749,311 1,082,395 Series 3794, Class PI IO 4.500 02-15-38 1,733,653 282,409 Series 3833, Class LI IO 2.483 10-15-40 8,204,989 497,427 Federal National Mortgage Association Series 1993-225, Class TK 6.500 12-25-23 3,846,802 4,328,490 Series 2009-109, Class IW IO 4.500 04-25-38 1,779,459 296,106 Series 2009-47, Class EI IO 5.000 08-25-19 1,640,419 170,384 Series 2009-50, Class GI IO 5.000 05-25-39 3,128,974 622,470 Series 2009-78, Class IB IO 5.000 06-25-39 4,194,719 732,143 Series 2010-14, Class AI IO 4.000 08-25-27 2,387,144 252,838 Series 2010-25, Class NI IO 5.000 03-25-25 5,858,295 622,688 Series 2010-3, Class LI IO 5.000 02-25-25 15,615,127 1,820,013 Series 2010-36, Class BI IO 4.000 03-25-28 2,546,569 281,965 Series 2010-68, Class CI IO 5.000 11-25-38 2,180,483 388,629 Series 398, Class C3 IO 4.500 05-25-39 2,561,031 615,028 Series 401, Class C2 IO 4.500 06-25-39 1,742,442 390,360 Series 402, Class 3 IO 4.000 11-25-39 1,947,135 414,028 Series 402, Class 4 IO 4.000 10-25-39 3,410,021 705,917 Series 402, Class 7 IO 4.500 11-25-39 2,956,823 705,495 Series 407, Class 15 IO 5.000 01-25-40 2,109,965 474,742 Series 407, Class 16 IO 5.000 01-25-40 564,448 128,751 Series 407, Class 17 IO 5.000 01-25-40 453,310 100,136 Series 407, Class 21 IO 5.000 01-25-39 2,010,246 412,101 Series 407, Class 7 IO 5.000 03-25-41 1,528,510 374,485 Series 407, Class 8 IO 5.000 03-25-41 702,747 169,995 Government National Mortgage Association Series 2009-45, Class DA 4.500 06-20-39 5,439,614 5,799,266 Series 2010-78, Class AI IO 4.500 04-20-39 2,923,026 370,902 Asset Backed Securities 3.19% (Cost $10,651,786) Asset Backed Securities 3.19% Aegis Asset Backed Securities Trust Series 2004-3, Class A1 (P) 0.554 09-25-34 $667,622 590,933 Asset Backed Funding Certificates Series 2005-HE1, Class M1 (P) 0.614 03-25-35 665,958 568,438 Bayview Financial Acquisition Trust Series 2006-A, Class 2A3 (P) 0.541 02-28-41 762,490 656,250 Bravo Mortgage Asset Trust Series 2006-1A, Class A2 (P)(S) 0.434 07-25-36 939,844 804,562 Carrington Mortgage Loan Trust Series 2005-OPT2, Class M2 (P) 0.644 05-25-35 615,000 560,987 Series 2006-NC4, Class A5 (P) 0.254 10-25-36 350,977 284,193 14 Government Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Asset Backed Securities (continued) Countrywide Asset-Backed Certificates Series 2006-3, Class 2A2 (P) 0.374 06-25-36 $1,480,765 $1,268,801 Dominos Pizza Master Issuer LLC Series 2007-1, Class A2 (S) 5.261 04-25-37 1,600,000 1,624,000 New Century Home Equity Loan Trust Series 2005-1, Class M1 (P) 0.644 03-25-35 547,000 413,849 Novastar Home Equity Loan Series 2004-4, Class M3 (P) 1.274 03-25-35 1,155,000 1,053,563 Park Place Securities, Inc. Series 2004-WHQ2, Class M2 (P) 0.824 02-25-35 1,170,000 988,078 Series 2005-WCH1, Class M2 (P) 0.714 01-25-36 1,210,000 1,134,197 Residential Asset Securities Corp. Series 2005-KS4, Class M1 (P) 0.604 05-25-35 1,201,104 1,109,441 Yield (%) Shares Value Securities Lending Collateral 9.54% (Cost $33,040,575) John Hancock Collateral Investment Trust (W) 0.253 (Y) 3,301,548 33,042,221 Maturity Yield* (%) date Par value Value Short-Term Investments 3.38% (Cost $11,700,000) U.S. Government & Agency Obligations 3.38% Federal Home Loan Bank Discount Notes 0.010 06-01-11 $11,700,000 11,700,000 Total investments (Cost $369,795,874) † 109.44% Other assets and liabilities, net (9.44%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. IO Interest Only Security — Interest Tranche of Stripped Mortgage Pool PO Principal Only Security TBA To Be Announced (D) Principal amount of security is adjusted for inflation. (L) All or a portion of this security is on loan as of 5-31-11. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 5-31-11. * Yield represents the annualized yield at the date of purchase. † At 5-31-11, the aggregate cost of investment securities for federal income tax purposes was $370,795,885. Net unrealized appreciation aggregated $8,404,089, of which $11,670,216 related to appreciated investment securities and $3,266,127 related to depreciated investment securities. See notes to financial statements Annual report | Government Income Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-11 This Statement of Assets and Liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $336,755,299) including $32,429,528 of securities loaned (Note2) $346,157,753 Investments in affiliated issuers, at value (Cost $33,040,575) (Note2) 33,042,221 Total investments, at value (Cost $369,795,874) Cash 36,270 Cash held at broker for futurescontracts 185,130 Receivable for fund sharessold 77,212 Interestreceivable 1,842,759 Receivable for securities lendingincome 3,965 Receivable for futures variationmargin 7,828 Receivable due fromadviser 2,213 Other receivables and prepaidexpenses 74,096 Totalassets Liabilities Payable for delayed deliverysecurities 1,040,406 Payable for fund sharesrepurchased 465,107 Payable upon return of securities loaned (Note2) 33,039,683 Distributionspayable 186,615 Payable toaffiliates Accounting and legal servicesfees 6,174 Transfer agentfees 49,010 Distribution and servicefees 22,172 Trustees’fees 50,122 Other liabilities and accruedexpenses 84,561 Totalliabilities Netassets Capital paid-in $357,523,913 Accumulated undistributed net investmentincome 400,777 Accumulated net realized loss on investments and futurescontracts (20,856,037) Net unrealized appreciation on investments and futurescontracts 9,416,944 Netassets 16 Government Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($309,423,761 ÷31,966,527 shares) $9.68 Class B ($11,090,316 ÷ 1,145,924shares) 1 $9.68 Class C ($25,971,520 ÷ 2,683,036shares) 1 $9.68 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $10.14 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Government Income Fund 17 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-11 This Statement of Operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $12,869,221 Securitieslending 15,228 Total investmentincome Expenses Investment management fees (Note5) 2,228,363 Distribution and service fees (Note5) 1,271,641 Accounting and legal services fees (Note5) 57,715 Transfer agent fees (Note5) 667,936 Trustees’ fees (Note5) 32,849 State registrationfees 32,720 Printing andpostage 45,710 Professionalfees 60,377 Custodianfees 58,153 Other 42,403 Totalexpenses Less expense reductions (Note5) (189,664) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 7,662,622 Investments in affiliatedissuers 893 Futures contracts (Note3) 36,613 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 1,996,224 Investments in affiliatedissuers 1,646 Futures contracts (Note3) 106,733 Net realized and unrealizedgain Increase in net assets fromoperations 18 Government Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-11 5-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $8,576,246 $11,915,426 Net realizedgain 7,700,128 1,587,638 Change in net unrealized appreciation(depreciation) 2,104,603 11,957,997 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (10,172,751) (11,989,925) ClassB (329,609) (501,427) ClassC (755,187) (1,016,824) Totaldistributions From Fund share transactions (Note6) Totaldecrease Netassets Beginning ofyear 376,292,338 393,163,925 End ofyear Accumulated undistributed net investmentincome See notes to financial statements Annual report | Government Income Fund 19 Financial highlights The Financial Highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 5-31-11 5-31-10 5-31-09 5-31-08 5-31-07 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.23 0.30 0.33 0.41 0.41 Net realized and unrealized gain oninvestments 0.26 0.34 0.13 0.23 0.09 Total from investmentoperations Lessdistributions From net investmentincome (0.30) (0.34) (0.36) (0.42) (0.42) Net asset value, end ofyear Total return (%) Ratios and supplementaldata Net assets, end of year (inmillions) $309 $327 $337 $322 $320 Ratios (as a percentage of average net assets): Expenses beforereductions 1.12 1.13 1.21 4 1.10 1.10 Expenses net of feewaivers 1.07 1.09 1.16 4 1.04 1.05 Expenses net of fee waivers andcredits 1.07 1.08 1.16 4 1.04 1.05 Net investmentincome 2.41 3.22 3.70 4.53 4.64 Portfolio turnover (%) 83 5 91 5 157 5 154 168 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 3 Does not reflect the effect of sales charges, ifany. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 5 The portfolio turnover rate including the effect of “TBA” (to be announced) for the periods ended were as follows: 135%, 127% and 207% for 5-31-11, 5-31-10 and 5-31-09, respectively. Prior years include the effect of TBA transactions. 20 Government Income Fund | Annual report See notes to financial statements CLASS B SHARES Periodended 5-31-11 5-31-10 5-31-09 5-31-08 5-31-07 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.16 0.23 0.26 0.34 0.34 Net realized and unrealized gain oninvestments 0.26 0.35 0.12 0.23 0.09 Total from investmentoperations Lessdistributions From net investmentincome (0.23) (0.27) (0.29) (0.35) (0.35) Net asset value, end ofyear Total return (%) Ratios and supplementaldata Net assets, end of year (inmillions) $11 $15 $21 $17 $19 Ratios (as a percentage of average net assets): Expenses beforereductions 1.87 1.88 1.97 4 1.86 1.85 Expenses net of feewaivers 1.82 1.84 1.92 4 1.80 1.80 Expenses net of fee waivers andcredits 1.82 1.83 1.92 4 1.79 1.80 Net investmentincome 1.65 2.48 2.90 3.79 3.88 Portfolio turnover (%) 83 5 91 5 157 5 154 168 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 3 Does not reflect the effect of sales charges, ifany. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 5 The portfolio turnover rate including the effect of “TBA” (to be announced) for the periods ended were as follows: 135%, 127% and 207% for 5-31-11, 5-31-10 and 5-31-09, respectively. Prior years include the effect of TBA transactions. CLASS C SHARES Periodended 5-31-11 5-31-10 5-31-09 5-31-08 5-31-07 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.16 0.23 0.25 0.34 0.34 Net realized and unrealized gain oninvestments 0.26 0.35 0.13 0.24 0.08 Total from investmentoperations Lessdistributions From net investmentincome (0.23) (0.27) (0.29) (0.35) (0.35) Net asset value, end ofyear Total return (%) Ratios and supplementaldata Net assets, end of year (inmillions) $26 $34 $36 $10 $5 Ratios (as a percentage of average net assets): Expenses beforereductions 1.87 1.87 2.00 4 1.85 1.85 Expenses net of feewaivers 1.82 1.84 1.93 4 1.79 1.80 Expenses net of fee waivers andcredits 1.82 1.83 1.93 4 1.79 1.80 Net investmentincome 1.65 2.46 2.79 3.75 3.91 Portfolio turnover (%) 83 5 91 5 157 5 154 168 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 3 Does not reflect the effect of sales charges, ifany. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 5 The portfolio turnover rate including the effect of “TBA” (to be announced) for the periods ended were as follows: 135%, 127% and 207% for 5-31-11, 5-31-10 and 5-31-09, respectively. Prior years include the effect of TBA transactions. See notes to financial statements Annual report | Government Income Fund 21 Notes to financial statements Note 1 — Organization John Hancock Government Income Fund (the Fund) is a diversified series of John Hancock Bond Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income consistent with preservation of capital. Maintaining a stable share price is a secondary goal. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
